United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 10-2656
                                   ___________

Rev. David L. Joe,                        *
                                          *
              Appellant,                  *
                                          * Appeal from the United States
       v.                                 * District Court for the
                                          * District of South Dakota.
Walgreens Co./ILL; Walgreens Co./         *
ILL, District 311; Jason Frederick, in    * [UNPUBLISHED]
his official capacity; Mary Ann Hansen, *
in her official capacity; Kristine Rasby, *
in her official capacity; Frank           *
Maxwell, in his official capacity,        *
                                          *
              Appellees.                  *
                                     ___________

                             Submitted: February 7, 2011
                                Filed: February 18, 2011
                                 ___________

Before LOKEN, MURPHY, and COLLOTON, Circuit Judges.
                           ___________

PER CURIAM.

     The Reverend David Joe appeals the district court’s1 adverse grant of summary
judgment in his action asserting both state-law and federal law employment-


      1
       The Honorable Roberto A. Lange, United States District Judge for the District
of South Dakota.
discrimination claims. On de novo review, we conclude that dismissal of Joe’s state-
law claims was proper. See Jansen v. Lemmon Fed. Credit Union, 562 N.W.2d 122,
124 (S.D. 1997). We also agree with the district court that Joe’s federal claims are
time-barred, and conclude that the facts of this case do not warrant equitable tolling.
See 42 U.S.C. § 2000e-5(f)(1); 42 U.S.C. § 12117(a). Accordingly, we affirm. See
8th Cir. R. 47B.
                       ______________________________




                                         -2-